Case 2:20-cv-11231-SJM-APP ECF No. 17-1 filed 08/12/20    PageID.311   Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 PAUL GRUNDY, et al.,
                                          Case No. 2:20-cv-11231-SJM-APP
             Plaintiffs,
 v.                                       Honorable Stephen J. Murphy, III

 FCA US LLC,

            Defendant.
 ___________________________________/

           INDEX OF EXHIBITS IN SUPPORT OF FCA US LLC’S
           MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED
            CLASS ACTION COMPLAINT UNDER RULE 12(b)(6)

 Exhibit    Description

            Written Order of Dismissal in In re Old Carco LLC/Hightman v. FCA
      A
            US LLC, Case No. 09-50002/Adv.Pro. No. 19-01333 (S.D.N.Y. Bank.)

            Transcript of Oral Order of Dismissal in In re Old Carco
      B     LLC/Hightman v. FCA US LLC, Case No. 09-50002/Adv.Pro. No. 19-
            01333 (S.D.N.Y. Bank.)

      C     Warranty Booklet for Model-Year 2009 Jeep Grand Cherokee

      D     Warranty Booklet for Model-Year 2009 Dodge Ram

      E     Warranty Booklet for Model-Year 2008 Minivans

      F     Warranty Booklet for Model-Year 2008 Ram Truck

      G     July 2007 Warranty Bulletin

      H     November 2007 Warranty Bulletin
